DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (7,621,613) in view of Nakajima (9,039,160).

 	Regarding claims 1 and 8, Kojima teaches an inkjet printer and method that ejects an ink to perform printing, comprising: 
an inkjet head (fig. 2, Item 20) configured to eject the ink; 
a temperature sensor (fig. 2, item 88) configured to detect a temperature of the ink inside the inkjet head (col. 7, lines 47-49); and 
a controller (fig. 2, item 70) configured to control the inkjet printer, wherein a plurality of nozzles that eject the ink is provided in the inkjet head (col. 6, lines 58-67), the inkjet head includes a plurality of ejection energy generation elements (col. 6, lines 58-67, piezoelectric elements) configured to eject the ink from each of the plurality of nozzles (col. 6, lines 58-67), and 
the controller is configured to perform at least one of: 
constantly monitoring the temperature detected by the temperature sensor, and controlling a drive voltage applied to the ejection energy generation elements in real 
constantly monitoring the temperature detected by the temperature sensor, and controlling the drive voltage applied to the ejection energy generation elements in real time on a basis of the detection result of the temperature sensor, so that the drive voltage applied to the ejection energy generation elements becomes high in response to a temperature drop detected by the temperature sensor (see fig. 3, note that when temperature drops, the drive voltage is increased).
 	Kojima does not teach wherein the ink is a UV ink. Nakajima teaches this (Nakajima, see Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the technique disclosed by Kojima to the UV ink printhead disclosed by Nakajima because this would amount to applying a known technique to a known device in need of improvement to achieve predictable results.  	Regarding claim 2, Kojima in view of Nakajima teaches the inkjet printer according to claim 1, wherein the controller is configured to store a table (Kojima, fig. 3) having a plurality of temperatures detectable by the temperature sensor and the drive voltage associated in advance with each of the plurality of temperatures detectable by the temperature sensor, and the controller is configured to apply the drive voltage associated with the temperature detected by the temperature sensor to the ejection energy generation element (Kojima, cols. 7-8, lines 63-26). 	Regarding claims 3 and 4, Kojima in view of Nakajima teaches the inkjet printer according to claims 1 and 2, wherein the inkjet head includes an energy producing piezoelectric actuator (Kojima, col. 6, lines 63-64) configured to heat the inkjet head, the temperature sensor and the energy producing piezoelectric actuator are incorporated in the inkjet head (Kojima, col. 7, lines 50-52), and the controller is configured to control the heater on a basis of a detection result of the temperature sensor. Nakajima teaches wherein ink can be ejected via a piezoelectric method or a heater method (Nakajima, col. 4, lines 46-53). It would have been obvious to one of ordinary skill in the art to use a heater method, as disclosed by Nakajima, instead of the piezoelectric method disclosed by Kojima because doing so would amount to the use of one known variant instead of another.  	Regarding claims 5-7, Kojima in view of Nakajima teaches the inkjet printer according to claims 1-3, respectively, wherein the inkjet head includes a driver IC (Kojima, fig. 2, item 83) configured to drive the ejection energy generation element by applying the drive voltage to the ejection energy generation element, and the driver IC is incorporated in the inkjet head (Kojima, col. 8, lines 16-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853